The respondents moved for a rehearing, and the following opinion was filed September 20, 1898:
Cassoday, C. J.
The questions presented by this motion for a rehearing have been fully considered and determined by all the members of the court. If there is any failure in the opinion filed to clearly state such determination, the fault is with the writer. Counsel, seemingly, fails to realize that it was expressly decided that by the provision of the charter of 1882, that “ upon the petition in writing of all the owners of lots or land on any street or alley in said city, and not otherwise, the common council may discontinue such *377street or alley, or any part thereof,” “ the city of Janesville was taken completely out from under the general statutes quoted, so far as discontinuing or vacating any street or alley, or any part thereof, was concerned.” Otherwise that provision of the charter would have been of no special binding force.
The only question that remained was whether that pro-AÚsion of the charter was repealed or modified by the two statutes subsequently enacted. Construing those acts in the light of the statutory rules of construction, we reached the conclusion that there was nothing contained in either of those acts evincing any intention to repeal or modify the provisions of the charter mentioned. Had there been such intent, it would have been enforced; for it is well settled and very obvious that one legislature has no power to bind a subsequent legislature, even as to the form of expressions to be used in repealing or modifying a prior statute. Thus, in Brightman v. Kirner, 22 Wis. 54, relied upon by counsel, the charter of Milwaukee provided that real estate exempted from taxation by the general laws of the state should, nevertheless, be subject to special assessments, and it was held that the same was modified by the general statute of 1854, which declared that the amount of taxes or license' therein required to be paid by the several railroads in the state should take the place of, and be in full of, all taxes, of every name and kind, upon the roads or other property of the companies, and that it should “ not be lawful to levy or assess thereupon any other or further assessment or tax for any purpose whatsoever ” [ch. 74, sec. 2]. The intent was held to be to exempt the railroad company from all taxes and assessments of every nature, even in cities. In Thompson v. Milwaukee, 69 Wis. 492, the act under consideration [Laws of 1882, ch. 261] was. “An act to amend chapter 332 of the Laws of 1878, entitled an act to protect laborers and material men in the city of Milwaukee; ” and by its express terms necessarily amended *378«the charter. In Raymond v. Sheboygan, 76 Wis. 335, it was held that although the act of 1889 did not, in express terms, amend the city charter, yet it expressly applied to injuries which had happened previously, and, since it merely affected the remedy, it was not invalid. The decisions pertinent all seem to be in harmony with the conclusions reached in this case.
By the Ooivrt.— The motion for a rehearing is denied, with .$25 costs.